Citation Nr: 0905232	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1970 to September 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in October 2004 when it was remanded for 
additional development.  


FINDING OF FACT

The appellant has not responded to repeat (March 2006, August 
2006 and March 2007) VA requests for authorization for VA to 
secure reports of alleged treatment he received for the 
disability at issue.  


CONCLUSION OF LAW

By not responding within one year to requests for releases 
for evidence deemed necessary to make a decision on the 
merits of his claim seeking service connection for a left 
knee disability, the appellant has abandoned such claim.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.158 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the requirements therein appear to 
have been met.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in September 2001.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2001 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While the veteran 
did not receive timely notice regarding disability ratings or 
effective dates of awards, he is not prejudiced by such 
notice timing defect (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision dismisses his appeal.  He has had ample opportunity 
to respond/supplement the record.  Neither the veteran nor 
his representative alleges that notice was less than 
adequate.  

Regarding VA's duty to assist, the RO has obtained the 
appellant's service treatment records (STRs) and some records 
of postservice treatment.  As explained below, further 
pertinent (and perhaps critical) evidence may be outstanding.  
However, such evidence may not be obtained without the 
appellant's cooperation (authorization).  The RO attempted to 
secure an authorization from the appellant for additional 
treatment records during service.  He did not respond, and 
further development could not proceed without the response.  
Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required.  


B.	Factual Background, Legal Criteria, and Analysis

Historically, the veteran had alleged that while he was 
stationed in Boston on active duty with the Coast Guard he 
was seen at a United States Public Health Service (USPHS) 
facility for treatment of left knee complaints.  In the 
October 2004 remand the Board noted that there had been 
problems with prior attempts at development for records of 
such treatment, and requested that the RO conduct exhaustive 
development for the records.  Pursuant to the remand order, 
via letters in November 2004, April 2005, and November 2005, 
the AMC sought records of any USPHS treatment the veteran may 
have received while in service.  By November 2005 
communication, the AMC was informed the records sought were 
held at the Brighton Marine Health Center.  In March 2006, 
the AMC sent the appellant a letter asking him to provide a 
signed VA Form 21-4142, authorizing release of the records 
sought by Brighton Marine Health Center.  He did not respond, 
and additional letters seeking the authorization for release 
of records were mailed in August 2006 and December 2006; 
those two letters were returned to the AMC as undeliverable.  
In February 2008 the RO sent the veteran one more letter 
seeking authorization for release of the records in question.  
He did not respond, and the letter was not returned as 
undeliverable.  

Consequently, what the record shows is that the RO made four 
attempts to secure from the veteran authorization for release 
of records pertinent to his claim, and that while two of the 
letters were returned as undeliverable, two others, the first 
and the last, appear to have been delivered.  The letters 
were all mailed to what were his known addresses at the times 
of the mailings; notably, at least one of the letters was re-
sent to a corrected address.  Significantly, while VA has a 
duty to assist him in the development of a claim, this duty 
is not limitless.  It is his burden to keep VA apprised of 
his whereabouts and, if he does not do so, VA is not 
obligated to "turn up heaven and earth" to find him.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, VA went to 
extraordinary efforts to ascertain the veteran's whereabouts 
and insure that he received the requests for the 
authorizations necessary for the proper development of his 
claim.

Governing regulation provides that where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).  

The facts of this case are clear.  The appellant has failed 
to respond to a request for authorization for development for 
information essential to the proper adjudication of his 
claim.  The multiple requests were made extending over an 
approximately 2 1/2 year period of time, and the facts 
establish he received two of the requests.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claim will be considered 
abandoned.  

In light of the veteran's abandonment of his claim, there 
remains no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  


ORDER

As the veteran has abandoned his claim in the matter, the 
appeal to establish entitlement to service connection for a 
left knee disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


